TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00736-CV




    TippingPoint Technologies, Inc., successor-in-interest to Netpliance, Inc., Appellant

                                                v.

   Lakewood Property Trust as successor in-interest to HUB Properties Trust, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
          NO. GN300311, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a motion to dismiss this appeal with prejudice, informing this

Court that they have settled their differences and dismissed the underlying proceeding in district

court. We grant the motion and dismiss this appeal.




                                             Mack Kidd, Justice

Before Justices Kidd, Puryear, and Pemberton

Dismissed on Joint Motion

Filed: January 8, 2004
2